DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claim 2 drawn to specific details involving multimode (MM) optical fiber (OF) section length and light pulse, classified in G02B23/2469.
II.	Claims 3, 4 drawn to specific details involving further comprising an optical system adapted to transport of the light beams emitted by the single-mode optical fibres of the optical fibre bundle to the multimode optical fibre section and/or the first light guide comprises a double-clad multi-core fibre, classified in G02B6/02042 and/or G02B6/262.
III.	Claims 5, 10 drawn to specific details involving essentially illuminating an object by the illumination beam, detecting the light reflected by the object and transmitted through the second light guide  and subsequently through the first light guide, from their distal end to their proximal end, classified in A61B1/0669.
IV.	Claims 8-9 drawn to specific details involving application of the phase shift to each of the elementary beams aims to form at the distal end of the multimode optical fibre section a convergent illumination beam at a given distance from an output facet of the multimode optical fibre section, enabling formation of a focal point, classified in A61B1/07.
. 	Claim 7 drawn to specific details involving preliminary calibration, classified in G02B27/0087+.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require many of the common the technical feature(s) of claims 1, 6, this/these technical feature(s) is/are not a special technical feature(s) as it/they does/do not make a contribution(s) over the prior art in view of French et al. (US 20110137126; “French”; already of record).  French discloses, in figures 2-6 and the corresponding text, a device for transporting and controlling light beams for endo- microscopic imaging with no lens on the distal side, comprising (see ¶s 0056-0058): a first light guide 14 comprising a bundle of single-mode optical fibers, each single-mode optical fiber being intended to receive an elementary light beam at a proximal end and to emit a light beam at a distal end; and an optical device for controlling phase, said device being arranged on the side of the proximal end of the first light guide 14 and comprising: at least one first spatial light modulator SLPMI suitable for applying a phase shift to each of the elementary beams; and means for programming the first spatial light modulator, allowing a phase shift to be applied to each of the elementary beams in order to form, at the distal end of the multi-mode optical fiber, an illuminating beam with a set phase function (see ¶ 0063).  
Claim 1 in addition claims: a second light guide comprising a section of multi-mode optical fiber, which is arranged at the distal end of the first light guide, the section of multi-mode optical fiber being intended to receive the light beams emitted by all of the single-mode optical fibers of the bundle of optical fibers.  However, French teaches to arrange a lens 18 at the distal 
The use of a section of graded-index multi-mode fiber as an optical lens, or of a graded-index lens equivalent to a fiber, is common in the art, see for example French (in the discussion of the prior art, ¶ 0003), Univ Harbin Eng (CN 204405899; “Harbin”; already of record, however a translation is provided with this Office action; see the abstract) and/or Shahmoon et al. (US 20160022119; “Shahmoon”; already of record; see ¶s 0079, 0080 and figure 5), and known inter alia for the low bulk and ease of assembly achieved thereby. In order to capitalize upon these advantages, a person skilled in the art would exchange the lens 18 of French for a section of multi-mode fiber. Therefore, the subject matter of claim 1 is not inventive.  I.e., claim 1 does not have a special technical feature since claim 1 does not make a contribution(s) over the prior art. So, claims 1, 6 lack unity.
Likewise, method claims 6 has substantially similar claim elements and can be rejected utilizing the same reasons and reference(s) as provided above.
The above indicates that claims 1, 6 contain at least some common/corresponding technical features (TFs) with respect to each respective groups I-V [and thus claims 1, 6 will be examined regardless of which one of groups I-V from above is elected]. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/            Primary Examiner, Art Unit 2874